Exceptions overruled. This is an action of tort in two counts, one by the corporate plaintiff for damage to its truck and one by the individual plaintiff for personal injuries allegedly caused by the negligent operation of an automobile by the defendant. The jury found for the defendant. The only exception not waived by the plaintiffs is a general one to a very large part of the charge occupying three pages in the printed record. By'this no valid *757exception was saved. Hathaway v. Checker Taxi Co. 321 Mass. 406, 409. See Callahan v. Fleischman Co. 262 Mass. 437, 438.
R W. King, for the plaintiffs.
R. H. Horan, for the defendant.
The case was submitted on briefs.